                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               3:19-cv-99-FDW-DCK

TOMMY E. MARTIN,                    )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )                        ORDER
                                    )
MORNING STAR, LLC,                  )
                                    )
                  Defendant.        )
___________________________________ )

       THIS MATTER is before the Court on initial review of the Complaint, (Doc. No. 1), and

Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or Costs, (Doc. No.

2).

       I.      BACKGROUND

       Pro se Plaintiff purports to file suit under 42 U.S.C. § 1985. He names as the sole Defendant

Morning Star, LLC, doing business as Hardee’s Restaurant.

       The Complaint’s Nature of Case section states, verbatim: “Had got an infection with

Chronic left arm pain, was put on antibiotic. Due to exposure of the Hepatitis shot. I am one of the

few people suffer more than others.” (Doc. No. 1 at 2). The Complaint’s “Cause of Action” and

“Injury” sections contain no allegations. (Doc. No. 1 at 3). As his Request for Relief, Plaintiff

states “250,000 or unclosed [sic] amount” (Doc. No. 1 at 5).


       II.     MOTION TO PROCEED IN FORMA PAUPERIS

       The Court first addresses Plaintiff’s motion to proceed in forma pauperis. Plaintiff’s

affidavit shows that he has $2,501.70 in monthly income, comprised of $52 in interest, $1,045.70


                                                 1
in disability benefits, and $1,404 in social security. (Doc. No. 2 at 2-3). His assets include a home

worth $170,000, two cars worth a total of $22,000, and a trailer. (Id. at 3). Plaintiff has two minor

children who rely on him for support. (Id.). His monthly expenses appear to total $2,712,1 including

$116 for utilities, $800 for food, and $333 for transportation. (Doc. No. 2 at 4). He does not expect

any major changes to his monthly expenses, assets, or liabilities in the next year. (Id. at 5). The

Court is satisfied that Plaintiff does not have sufficient funds to pay the filing fee. The Court will,

therefore, allow the motion and permit Plaintiff to proceed in forma pauperis.

       III.       STANDARD OF REVIEW

       Because Plaintiff is proceeding in forma pauperis, the Court must review the Complaint to

determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious; fails

to state a claim on which relief may be granted; or seeks monetary relief against a defendant who

is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B)(i)-(iii). The Court must determine whether

the Complaint raises an indisputably meritless legal theory or is founded upon clearly baseless

factual contentions, such as fantastic or delusional scenarios. Neitzke v. Williams, 490 U.S. 319,

327-28 (1989).

       Rule 8(a)(2) of the Federal Rules of Civil Procedure requires “a short and plain statement

of the claim showing that the pleader is entitled to relief.” Erickson v. Pardus, 551 U.S. 89, 93

(2007). The statement of the claim does not require specific facts; instead, it “need only ‘give the

defendant fair notice of what the ... claim is and the grounds upon which it rests.’ ” Id. (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). However, the statement must assert

more than “labels and conclusions” or “a formulaic recitation of the elements of a cause of action.”




       1
           Plaintiff provided annual, rather than monthly, expenses.
                                                          2
Twombly, 550 U.S. at 555.

       A pro se complaint must be construed liberally. See Haines v. Kerner, 404 U.S. 519, 520

(1972); see also Smith v. Smith, 589 F.3d 736, 738 (4th Cir. 2009) (“Liberal construction of the

pleadings is particularly appropriate where … there is a pro se complaint raising civil rights

issues.”). However, the liberal construction requirement will not permit a district court to ignore

a clear failure to allege facts in the complaint which set forth a claim that is cognizable under

federal law. Weller v. Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990).

       IV.     DISCUSSION

       The Complaint is too vague and conclusory to pass initial review. Plaintiff fails to explain

his relationship with Defendant or describe the alleged incident in enough detail to satisfy Rule 8.

His bare reference to 42 U.S.C. § 1985 is insufficient to state a claim; he has failed to set forth a

short and plain statement describing each of the Defendant’s alleged actions and explaining how

each of these Defendants has violated his rights under the color of state law. Indeed, the allegations

are so severely deficient that the Court cannot conclude at this juncture that it has subject-matter

jurisdiction over this action. The Complaint is frivolous and fails to state a claim upon which relief

can be granted and will, therefore, be dismissed without prejudice.

       Plaintiff shall have fourteen (14) days in which to file an Amended Complaint in which

he may attempt to cure these deficiencies. Although Petitioner is appearing pro se, he is required

to comply with all applicable timeliness and procedural requirements including the Local Rules of

the United States District Court for the Western District of North Carolina and the Federal Rules

of Civil Procedure. The Amended Complaint must be on a civil complaint form, which the Court

will provide, and it must refer to the instant case number so that it is docketed in the correct case.

It must contain a “short and plain statement of the claim” showing that Plaintiff is entitled to relief

                                                  3
against each defendant. Fed. R. Civ. P. 8(a)(2). The Amended Complaint must contain all claims

Plaintiff intends to bring in this action, identify all defendants he intends to sue, and clearly set

forth the factual allegations against each of them, and state a basis for the Court’s subject-matter

jurisdiction. Plaintiff may not amend his Complaint by merely adding defendants and claims in a

piecemeal fashion. The Amended Complaint will supersede the original Complaint so that any

claims or parties omitted from the Amended Complaint will be waived. See Young v. City of Mt.

Ranier, 238 F.3d 567 (4th Cir. 2001). Plaintiff’s failure to comply with this Order will probably

result in this case’s dismissal and closure without further notice.

       V.      CONLUSION

       Plaintiff’s motion to proceed in forma pauperis is granted. For the reasons stated herein,

the Complaint is dismissed without prejudice to file an Amended Complaint within 14 days of this

Order. Plaintiff’s failure to comply with this Order will probably result in this case’s dismissal and

closure without further notice.

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff’s Motion to Proceed in Forma Pauperis, (Doc. No. 2), is GRANTED.

       2.      The Complaint is DISMISSED as frivolous and for failure to state a claim upon

       which relief can be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)-(ii).

       3.      Plaintiff shall have fourteen (14) days in which to file an Amended Complaint in

       accordance with this order and all applicable rules and procedures. If Plaintiff fails to file

       an Amend Complaint in accordance with this Order, this action will be dismissed without

       prejudice and closed without further notice to Plaintiff.

       4.      The Clerk of Court is directed to mail a copy of the civil complaint form to Plaintiff.



                                                  4
Signed: April 8, 2019




          5
